Exhibit 10.1 2 OF AMERICAN LOCKER GROUP INCORPORATED Article I Purposes The purposes of this 2014 Stock Incentive Plan of American Locker Group Incorporated (this “ Plan ”) are to foster and promote the long-term financial success of the Company and the Subsidiaries, and materially increase stockholder value by (a) rewarding management on a basis that reflects the growth in value for the Company’s stockholders, and (b) empowering management to make the best decisions to grow the value of the Company. Article II Definitions, Etc. Section 2.01 Certain Definitions . Whenever used in this Plan, the following terms shall have the respective meanings set forth below: (a)
